The judgment of the law, as pronounced by his Honor, was, "that the defendant, Seth Gaskins, be imprisoned in the State's *Page 244 
prison for one year, and in the mean time until he is carried there, that he be imprisoned in the County jail."
The defendant insists that this judgment is defective and ought not to be executed, as it does not specify with sufficient certainty the term of imprisonment in the State's prison.
The term of imprisonment must be fixed by the Judge within certain limits; the law declares that the term "shall begin to run upon and shall include the day of conviction." Acts 1868-'69, ch. 167, sec. 9 and 10. The judgment in this case conforms to the statute. There is no error.
Let this be certified.
Per curiam.
Judgment affirmed.
Cited: S. v. Vickers, 184 N.C. 678.
(321)